DETAILED ACTION

Status of Application
This action is a Final Rejection. This action is in response to the amendment and response filed on May 18, 2021.
Claims 1-14 have been amended.
Claims 1-14 are pending and are rejected. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



Response to Arguments
	Regarding the rejections under 35 U.S.C. 112(b) that were presented in the non-final Office action, these rejections have been withdrawn in light of Applicant’s amendments. 
	Regarding the rejection under 35 U.S.C. 101, Applicant argues that the additional elements integrate the abstract idea into a practical application. Remarks at 8. The rejection has been maintained because the additional elements are being used as a tool to automate an otherwise manual business process of splitting a payment. 
	Regarding the art rejections, Applicant’s arguments are moot in light of the new grounds of rejection. Applicant should refer to the rejections for an explanation as to how the claims are rejected. 



Claim Interpretation
	In the interest of compact prosecution, Applicant should be aware that there is claim language that does not serve to differentiate the claims from the prior art and/or or provide an additional element that can be a consideration for eligibility1. See MPEP 2103(c).  

Intended Use
Intended use language is generally not given patentable weight. See MPEP 2114(II) ("A claim containing a 'recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus’ if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).”); see also MPEP 2103(C). Examples of claim limitations that are often found to precede intended use include “adapted to,” “capable of,” “sufficient to,” “whereby,” and “for.” 
The following limitations include intended use limitations: 
configured to display (Claim 1)
configured to receive (Claim 1)
for selecting a friend from the list of friends, on the mobile payment application (Claim 1)
to be paid by the first user terminal (Claim 2)
to request the second user terminal to pay a requested portion of the updated balance amount (Claim 3)
to share bill splitting payment status information according to a reception of the payment request information and an authentication of the requested payment (Claim 4)
to pay a portion of the total payment amount and transmits (Claim 5)
to pay a portion of the total payment amount corresponding to the selected at least one menu item (Claim 9)
to transmit discount information for the total payment amount (Claim 11)
configured to display (Claim 12)

Nonfunctional Descriptive Material
Nonfunctional descriptive material is generally not given patentable weight. See MPEP 2111.05. Any difference related merely to the meaning and information conveyed through labels (i.e., the type of the item) which does not explicitly alter or impact the steps of the method is nonfunctional descriptive material and does not patentably distinguish the claimed invention from the prior art in terms of patentability. 
The following limitations include nonfunctional descriptive material: 
a uniform resource locator (URL) of a mobile bill to a second terminal of the selected friend (Claim 1—The content of what is sent is nonfunctional descriptive material.)
a payment request for the portion of the total payment amount (Claim 5)
a payment request message including information on a first amount to be paid from the first user terminal (Claim 6)
a payment request for the equally divided total payment amount to the second user terminal of the designated payer (Claim 7)
informing the first user terminal that the total payment amount has been received (Claim 8)
third-party proxy payment request information for the bill splitting (Claim 13)
the third-party proxy payment request information includes payment amount information, the mobile bill including the URL (Claim 13)
including a unique order number (Claim 14)

Optional Language
	Optional limitations are generally not given patentable weight. See MPEP 2103(I)(C) (“Language that suggests or makes a feature or step optional but does not require that feature or step does not limit the scope of a claim under the broadest reasonable claim interpretation.”).  
when the requested payment is authenticated (Claim 2—The payment server completing a first payment for the first user terminal is optional because it only occurs when the requested payment is authenticated.)
when equal splitting is selected in the first use terminal (Claim 7)
when the bill splitting of the total payment amount is complete (Claim 8)
when the first user terminal performs a partial payment of the total payment amount by using the payment application (Claim 10)
allows an account transfer request message for the bill splitting to be generated and transmitted from the first user terminal to a designated payer terminal (Claim 10)
when the requested payment is authenticated by the user terminal (Claim 11)
after the total payment amount is paid (Claim 14)



Claim Rejections - 35 USC § 112
The following is a quotation 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 10 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 13 recites “wherein the second user terminal transmits third-party proxy payment request information for the bill splitting to a third-party terminal of a third party who is not included in the list of friends, and the third-party proxy payment request information includes payment amount information, the mobile bill including the URL.” It’s unclear how “the mobile bill including the URL” relates to the rest of the claim. 



Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-14 are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter because the claimed invention is directed to an abstract idea without significantly more. The claims are being rejected according to the 2019 Revised Patent Subject Matter Eligibility Guidance (Federal Register, Vol. 84, No. 5, p. 50-57 (Jan. 7, 2019).). 

2019 PEG Step
Analysis of Claims 1-14
Step 1: Does the Claim Fall Within a Statutory Category?
Yes. Claims 1-14 recite a “system,” and, therefore are directed to the statutory class of machine/manufacture.
 
Step 2A, Prong 1: Is a Judicial Exception Recited? 
Yes. But for the recited additional elements (i.e., first user terminal, payment application, mobile messenger, URL, second terminal, payment server), the claims as a whole recite a method of organizing human activity. The claims are directed to a system for splitting bills. This type of method of organizing human activity is a commercial interaction similar to marketing or sales activities or behaviors. Thus, the claims recite an abstract idea. 
Step 2A, Prong 2: Is the Abstract Idea Integrated 


No. As discussed with respect to Step 2A, Prong 2, the additional elements in the claim, both individually and in combination, amount to no more than tools to perform the abstract idea. Merely performing the abstract idea using a computer cannot provide an inventive concept. 
Dependent Claims 
The dependent claims have the following additional elements that are not found in claim 1: an affiliate server (claims 4, 11, 12), affiliate point of sale (claim 4), a designated payer terminal (claim 10), third party terminal (claim 13). These are all generic computer components that are recited at a high level of generality, and are being used as a tool to implement the abstract idea of splitting a bill. 


As such, the claims are not patent eligible.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 9, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Coffman et al., U.S. Patent Application Publication No. 2014/0164234 A1.

Claim 1:
Coffman discloses: 
a first user terminal configured to display, on a payment application, a list of friends registered on a mobile messenger, and request bill splitting for a total payment amount corresponding to an input order by receiving a user input for selecting a friend from the list of friends, on the mobile payment application, and sending a uniform resource locator (URL) of a mobile bill to a second terminal of the selected friend (see at least Coffman, Figure 1B; Figure 4; paragraph 0036; paragraph 0041).
a payment server configured to receive payment request information from the first user terminal or the second user terminal according to the bill splitting and authenticate a requested payment according to the payment request information (see at least Coffman, Figure 1A, Item 110; paragraph 0046; paragraph 0047).

Claim 9:
Coffman further discloses: 
wherein the first user terminal receives ordered menu items of the input order and price information for each of the ordered menu items, and requests the bill splitting by selecting at least one menu item from the ordered menu items to pay a portion of the total payment amount corresponding to the selected at least one menu item (see at least Coffman, Figure 3; paragraph 0039).

Claim 11:
Coffman further discloses: 
wherein the payment server communicates with an affiliate server to transmit discount information for the total payment amount and performs point discount when the requested payment is authenticated by the user terminal (see at least Coffman, Figure 1A).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-7, 10, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Coffman et al., U.S. Patent Application Publication No. 2014/0164234 A1 and Chin et al., U.S. Patent Number 9,875,469.

Claim 2:
Coffman does not explicitly teach, but Chin, however, does teach:
wherein the first user terminal enters a first amount to be paid by the first user terminal, and the payment server completes a first payment for the first user terminal when the requested payment is authenticated and updates a balance amount by subtracting the first amount from the total payment amount (see at least Chin, Figure 4, Item 410).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Chin’s method of updating the balance with Coffman’s system for splitting a bill. One of ordinary skill in the art would have been motivated to incorporate this feature for the purpose of providing current information so that the user can view the remaining balance.

Claim 3:
Coffman does not explicitly teach, but Chin, however, does teach:
wherein the payment server transmits the updated balance amount to the second user terminal and communicates with the second user terminal to request the second user terminal to pay a requested portion of the updated balance amount (see at least Chin, Figure 5).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Chin’s method of providing the second user with the updated balance with Coffman’s system for splitting a bill. One of ordinary skill in the art would have been motivated to incorporate this feature for the purpose of providing current information so that the user can view the remaining balance and make the appropriate payment.

Claim 4:
Coffman does not explicitly teach, but Chin, however, does teach:
wherein the payment server communicates with an affiliate server and an affiliate point of sale (POS) to share bill splitting payment status information according to a reception of the payment request information and an authentication of the requested payment (see at least Chin, Figure 6; column 6, line 58 through column 7, line 28).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Chin’s method of providing payment information to the merchant with Coffman’s system for splitting a bill. One of ordinary skill in the art would have been motivated to incorporate this feature for the purpose of providing current information so that the merchant so that the merchant knows whether customers have paid for purchased goods or services. 

Claim 5:
Coffman does not explicitly teach, but Chin, however, does teach:
wherein the first user terminal is a terminal leading the bill splitting, and the first user terminal designates, the selected friend of the second user terminal, as a payer to pay a portion of the total payment amount and transmits, to the second user terminal, a payment request for the portion of the total payment amount (see at least Chin, column 6, lines 3-13).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Chin’s method of transferring the remainder of the bill to another customer device with Coffman’s system for splitting a bill. One of ordinary skill in the art would have been motivated to incorporate this feature for the purpose of having the user who is splitting the bill make a payment. 

Claim 6:
Coffman does not explicitly teach, but Chin, however, does teach:
wherein the second user terminal receives a payment request message including information on a first amount to be paid from the first user terminal and performs a payment of a second amount corresponding to the portion of the total payment amount, by using the payment application (see at least Chin, Figure 5; column 6, lines 3-13).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Chin’s method of transferring the remainder of the bill to another customer device with Coffman’s system for splitting a bill. One of ordinary skill in the art would have been motivated to incorporate this feature for the purpose of having the user who is splitting the bill make a payment. 

Claim 7:
Coffman further teaches:
wherein when equal splitting is selected in the first use terminal, the payment server equally divides the total payment amount according to a predetermined scheme and transmits a payment request for the equally divided total payment amount to the second user terminal of the designated payer (see at least Coffman, Figure 5; paragraph 0039).

Claim 10:
Coffman does not explicitly teach, but Chin, however, does teach:
wherein when the first user terminal performs a partial payment of the total payment amount by using the payment application, and the payment server allows an account transfer request message for the bill splitting to be generated and transmitted from the first user terminal to a designated payer terminal (see at least Chin, column 6, lines 3-13).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Chin’s method of transferring the remainder of the bill to another customer device with Coffman’s system for splitting a bill. One of ordinary skill in the art would have been motivated to incorporate this feature for the purpose of having the user who is splitting the bill make a payment. 

Claim 12:
Coffman does not explicitly teach, but Chin, however, does teach:
an affiliate terminal configured to display a bill splitting progress status for the total payment amount corresponding to information of the input order and perform off-line bill splitting payment by cash or plastic card according to a user request (see at least Chin, Figure 6; column 6, line 58 through column 7, line 28).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Chin’s method of a merchant viewing payment information and performing the payment offline with Coffman’s system for splitting a bill. One of ordinary skill in the art would have been motivated to incorporate this feature for the purpose of providing a convenient way to complete a payment for a purchase. 

Claim 14:
Coffman does not explicitly teach, but Chin, however, does teach:
wherein information of the input order and the total payment amount is shared between the first terminal and the second user terminal through the mobile bill including a unique order number, and  (see at least Chin, Figure 4; Figure 5).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Chin’s mobile bill with unique order number with Coffman’s system for splitting a bill. One of ordinary skill in the art would have been motivated to incorporate this feature for the purpose of maintaining a bill that can be accessed by all users. 

Coffman does not explicitly teach, but Chin, however, does teach:
wherein the mobile bill is automatically discarded after the total payment amount is paid (see at least Chin, Figure 4; Figure 5; Figure 6).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Chin’s bill that is updated with each payment with Coffman’s system for splitting a bill. One of ordinary skill in the art would have been motivated to incorporate this feature for the purpose of providing current bill information and deleting information that is no longer relevant.


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Coffman et al., U.S. Patent Application Publication No. 2014/0164234 A1 and Granbery et al., U.S. Patent Application Publication Number 2011/0178883 A1.

Claim 8:
Coffman does not explicitly teach, but Granbery, however, does teach:
wherein when the bill splitting of the total payment amount is complete, the payment server transmits a message informing the first user terminal that the total payment amount has been received (see at least Granbery, paragraph 0043).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Granberry’s notification with Coffman’s system for splitting a bill. One of ordinary skill in the art would have been motivated to incorporate this feature for the purpose of notifying the merchant that the payment is complete so that the users can complete the purchase. 


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Coffman et al., U.S. Patent Application Publication No. 2014/0164234 A1 and Zamer et al., U.S Patent Application Publication Number 2015/0100482 A1.

Claim 13:
Coffman does not explicitly teach, but Zamer, however, does teach:
wherein the second user terminal transmits third-party proxy payment request information for the bill splitting to a third-party terminal of a third party who is not included in the list of friends, and the third-party proxy payment request information includes payment amount information, the mobile bill including the URL (see at least Zamer, paragraph 0023).
It would have been prima facie obvious to one of ordinary skill in the art before the effective . 



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elizabeth Rosen whose telephone number is 571-270-1850.  The examiner can normally be reached on Monday - Friday, 9:30 am - 6:00 pm, ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt, can be reached at 571-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/ELIZABETH H ROSEN/Primary Examiner, Art Unit 3698                                                 



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See MPEP 2106.04(d)(2) (“Examiners should keep in mind that in order to qualify as a "treatment" or "prophylaxis" limitation for purposes of this consideration, the claim limitation in question must affirmatively recite an action that effects a particular treatment or prophylaxis for a disease or medical condition. An example of such a limitation is a step of "administering amazonic acid to a patient" or a step of "administering a course of plasmapheresis to a patient." If the limitation does not actually provide a treatment or prophylaxis, e.g., it is merely an intended use of the claimed invention or a field of use limitation, then it cannot integrate a judicial exception under the "treatment or prophylaxis" consideration. For example, a step of "prescribing a topical steroid to a patient with eczema" is not a positive limitation because it does not require that the steroid actually be used by or on the patient, and a recitation that a claimed product is a "pharmaceutical composition" or that a "feed dispenser is operable to dispense a mineral supplement" are not affirmative limitations because they are merely indicating how the claimed invention might be used.”)